Citation Nr: 1126151	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder, as secondary to a right knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida.  In July 2008, the Board remanded this case.  

In December 2010, the Veteran submitted a statement dated in December 2010 from Frank A. Sirchia, M.D. to the Board.  As this statement is identical to the October 2004 statement from Dr. Sirchia that was already of record, remand for the issuance of a supplemental statement of the case is not warranted.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  On June 8, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for a left wrist disorder was requested.

2.  Degenerative joint disease of the right knee is attributable to service.  

3.  Degenerative joint disease of the left knee is etiologically related to degenerative joint disease of the right knee.  

4.  The Veteran does not have a right ankle disorder.  

5.  Tension headaches are attributable to service.  
6.  A low back disability is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of service connection for a left wrist disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Degenerative joint disease of the right knee was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Degenerative joint disease of the left knee is proximately due to, the result of, or aggravated by the service-connected degenerative joint disease of the right knee.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2006).  

4.  A right ankle disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Tension headaches were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  A low back disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Wrist Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of service connection for a left wrist disorder per correspondence received on June 8, 2010, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated March 2004 and February 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The February 2009 letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  The claim was most recently readjudicated in an April 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).

Regarding the duty to assist, the RO has obtained the Veteran's service and private treatment records.  He was afforded a VA examination in April 2010.  The Board is satisfied that the RO has substantially complied with the Board's July 2008 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran was provide an appropriate VCAA letter in February 2009.  He was asked to provide a release so that the RO could obtain his treatment records from Sun City Hospital, however, he did not comply.  Therefore, additional efforts to obtain these records are not warranted.  He was afforded an appropriate VA examination in April 2010 and the examiner provided the requested opinions.  Finally, the Veteran's claims were readjudicated in an April 2010 supplemental statement of the case.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Right Knee Disorder

The service treatment records reflect that on March 21, 1976, the Veteran complained of having a sore right patella.  He was given an Ace bandage.  X-rays were taken the next day which were within normal limits.  However, the Veteran complained of having sharp pains in his right knee area when he would move and bend.  On June 13, 1978, the Veteran complained of right knee pain without trauma.  X-rays were within normal limits.  No physical abnormality was noted on the separation examination.  

The Veteran maintains that he has had continuous right knee problems since service.  

In October 2004, the Veteran's private physician, Frank A. Sirchia, M.D., indicated that he had reviewed the Veteran's service treatment records and provided an opinion that his right knee disorder was as likely as not the result of service.  

In April 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had injured his knee during service while going up and down ladders.  Post-service, he had undergone a magnetic resonance imaging (MRI) about 5-6 years ago and an arthroscopy was discussed, but not performed.  Thereafter, about a year and a half ago, something happened at work and he was sent to a doctor.  He was told that his right knee was strained and he was fitted with a knee brace.  Physical examination and x-ray were performed.  The diagnosis was degenerative joint disease.  The examiner provided an opinion that the current diagnosis was less likely as not related to the inservice findings because there was no post-service chronicity (of symptoms) and the Veteran had been a tug boat engineer for more than 20 years which involved a lot of physical activity.  

Thereafter, in a December 2010 letter, Dr. Sirchia expressed the same findings as he had in his prior letter.  

Initially, the Board must assess the competence of the Veteran to report the onset of his knee symptoms as due to service and of his having knee symptoms since that time, as well as his credibility.  See Barr; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).

The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In this case, the VA examiner essentially does not believe the Veteran's reports of continuous right knee problems.  However, the Board finds that the primary support for the impression that the Veteran is not credible by the examiner is the lack of treatment.  However, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The Board recognizes that the Veteran had a physically demanding job for many years; however, he complained on multiple occasions during service of right knee pain.  He also credibly reported to the VA examiner that he had strained his right knee while working.  In reviewing that statement, it is clear that the injury post-dated an earlier MRI and discussion of arthroscopy, apparently not precipitated by a post-service injury, as none was discussed.  Rather, in viewing this report with the service treatment records, there is credible evidence of inservice symptoms which then continued post-service, eventually requiring treatment, which all occurred prior to any post-service injury or other occurrence.  Thus, it is reasonable to find that the Veteran was credible in his report of continuous right knee pain, which eventually lead to an MRI and contemplation of surgery.  Only later was another injury, a right knee strain, incurred.  

In addition, the private examiner provided a positive nexus statement which is consistent with the Veteran's contentions.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Both the VA examiner and the private examiner reviewed the pertinent records and examined the Veteran.  As such, both opinions are not only competent, but also equally probative.  Both statements have some deficits, since the Veteran's private physician was not detailed in his opinion and the VA examiner discounted the Veteran's reports of right knee symptoms.  Nevertheless, the Board finds that there is sufficient evidence to proceed without remanding for clarification on that regard.  In sum, the Board finds that the medical evidence of record is in relative equipoise as to the matter of whether right knee degenerative joint disease is attributable to service.  In addition, the Veteran is credible in his contentions.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for degenerative joint disease of the right knee is warranted.


Left Knee Disorder

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2010)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  However, in this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

The Veteran's private physician, Dr. Sirchia provided an opinion that the Veteran has overuse syndrome due to altered gait as a result of the service-connected (per above) right knee disorder.  The VA examiner concluded that the Veteran had degenerative joint disease of the left knee, but no opinion was provided regarding secondary service connection.  Accordingly, Dr. Sirchia's opinion regarding the etiological relationship between the right and left knee disorders is uncontradicted.  As such, service connection for degenerative joint disease of the left knee as due to degenerative joint disease of the right knee is warranted.  

Right Ankle Disorder

The service treatment records reflect that on September 26, 1976, the Veteran complained of having a sore right ankle after he stepped off a curb and twisted it.  The impression was right ankle sprain.  The Veteran received follow-up treatment for a few days.  The Veteran's right ankle disorder was shown to be normal on the separation examination.  

Dr. Sirchia provided an opinion that the current right ankle condition was as likely as not the result of service.  He did not identify what right ankle disability was currently present.  

In April 2010, the Veteran was afforded a VA examination.  The examination revealed that there is no current right ankle disability.  Clinical findings pertaining to the right ankle were normal and that examiner stated that examination of the right ankle was normal.  

A review of the post-service medical records including Dr. Sirchia's clinical records does not show treatment for a right ankle disorder.  The private medical reports of record clearly show that the Veteran has only received treatment for left ankle disability.  Accordingly, the Board finds that the VA examination is more probative as to the matter of whether there is current right ankle disability since Dr. Sirchia was not specific and the clinical records only refer to the other ankle.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to report that he has pain or arthralgia.  "Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Pain, alone, however, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.  

In this case, the Veteran, as noted, is competent to report pain, but not an underlying pathology.  The VA examiner's determination that the Veteran has no current right ankle disability is the most probative evidence of record on that point.  Although the Veteran is competent to report that he has pain, his opinion regarding any underlying pathology is not as probative as the VA examiner's opinion that there is no underlying pathology or diagnosis of a right ankle disability.  As noted, the VA examiner's assessment is afforded greater probative weight that Dr. Sirchia's less specific statement, particularly when coupled with the clinical records.  Absent a current diagnosis of a right ankle disorder, service connection is not warranted.  Accordingly, service connection for a right ankle disorder is not warranted.  

Headache Disorder

The service treatment records reflect that on August 12, 1977, the Veteran reported that his head felt like it was going to explode.  The complaints were made in conjunction with a fever.  On December 28, 1977, the Veteran reported that he had frequent headaches.  The next day, he was diagnosed as having tension cephalgia.  His neurological examination on separation was normal.  

Dr. Sirchia provided an opinion that the Veteran's chronic headaches were related to service.  The VA examiner who conducted the recent VA neurological examination concluded that the Veteran has muscle tension headaches, but indicated that they were not related to service because there was no chronicity and stated that they were probably due to his cervical spine problems.  

There is a question of the Veteran's competency and credibility.  Headaches are the type of medical problem that is observable by the Veteran.  See Layno.  Thus, he is competent to report them.  With regard to his credibility, the private clinical records reflect several complaints of headaches.  The Board finds that in affording the Veteran of the doubt, more probative value will be accorded to his competent statements and the opinion of Dr. Sirchia since he has in fact treated the Veteran for headaches and the Veteran carries the same diagnosis as he was given during service.  Thus, service connection for tension headaches is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Low Back Disorder

During service, on April 12, 1977, the Veteran complained of having back pain for three weeks.  He was diagnosed as having muscle strain.  His separation examination revealed a normal back.  

Post-service, Dr. Sirchia provided an opinion that current back condition is related to service; however, he did not discuss the Veteran's post-service 2003 injury that he sustained at work.  A review of those records pertaining to the work injury shows that the Veteran had a Worker's Compensation claim after he injured his low back in August 2003 while he was pulling lines on a tug boat.  He thereafter underwent skilled rehabilitative therapy.  Those records uniformly document that the current back problems originated with the work-related back injury.  On the Worker's Compensation Initial Visit Report concerning the August 9, 2003 back injury, the Veteran was asked if he ever had a back injury prior to the current injury.  He responded that he had lower back strain two to three months ago.  The Board attempted to obtain the records of this treatment from Sun City Hospital, however, as not above, the Veteran did not provide a release.  At no time during the course of his treatment for his work-related injury did he mention suffering from low back symptoms since his military service.  The Veteran repeatedly indicated that the back problems began with the 2003 accident.  

When the Veteran was examined by VA in April 2010, he was diagnosed as having degenerative joint disease.  The VA examiner provided an opinion that it was less likely as not related to service since the Veteran began treatment for symptoms of low back pain in 2003 following the back strain he sustained during his employment.  

While the Veteran is competent to report that he has had low back pain since service, he is not credible with regard to his current assertions because his 2003 medical records which extensively document low back treatment following his on-the-job accident do not reflect a single mention by him that he has any preexisting or current back pain which was a residual of an inservice incident.  The Board does not find it reasonable that he would not inform his treating physicians that he already had low back pain and problems prior to the 2003 accident(s), when he was seeking pertinent treatment.  Thus, he is not credible in that regard.  

Because Dr. Sirchia did not mention or address the 2003 back injury, the VA examiner's opinion is more probative since it was more thorough and did address that matter.  That VA examiner provided a negative opinion.  In addition, there is no suggestion that the currently diagnosed degenerative joint disease was manifest in the initial post-service year.  As noted, as of 2003, there was no documented post-service back problem, including arthritis.  Accordingly, the preponderance of the evidence is against the claim and service connection for a low back disability is not warranted.  


ORDER

The issue of service connection for a left wrist disorder is dismissed.

Service connection for a right knee disorder is granted.  

Service connection for a left knee disorder, as secondary to a right knee disorder, is granted.

Service connection for a right ankle disorder is denied.

Service connection for headaches is granted.

Service connection for residuals of a low back injury is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


